Case 12-27488           Doc 5442   Filed 04/18/19 Entered 04/18/19 17:25:19        Desc Main
                                   Document      Page 1 of 10


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 In re:                                          )   Chapter 7
                                                 )
 PEREGRINE FINANCIAL GROUP, INC.,                )   Case No. 12-27488
                                                 )
 Debtor.                                         )   Hon. Carol A. Doyle

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on May 8, 2019, at 10:30 a.m., the undersigned shall appear
before the Honorable Judge Carol A. Doyle, in Courtroom 742, 219 South Dearborn Street,
Chicago, Illinois, and then and there present the TRUSTEE’S MOTION TO APPROVE
COMPROMISE WITH UNIVERSITY OF IOWA AND UNIVERSITY OF IOWA
FOUNDATION AND SHORTEN NOTICE, at which time you may appear if you deem fit.

 Dated: April 18, 2019                         Respectfully submitted,

                                               Ira Bodenstein, not personally, but as chapter
                                               7 trustee for the estate of Peregrine Financial
                                               Group, Inc.

                                               By:     /s/ David R. Doyle
                                                            One of his attorneys
 Terence G. Banich
 Mark L. Radtke
 David R. Doyle
 Fox Rothschild LLP
 321 North Clark Street
 Suite 800
 Chicago, Illinois 60654
 Phone: (312) 541-0151




Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442    Filed 04/18/19 Entered 04/18/19 17:25:19         Desc Main
                                    Document      Page 2 of 10


                                   CERTIFICATE OF SERVICE

       David R. Doyle certifies that he caused to be served a true copy of the above and foregoing
NOTICE OF MOTION and TRUSTEE’S MOTION TO APPROVE COMPROMISE WITH
UNIVERSITY OF IOWA AND UNIVERSITY OF IOWA FOUNDATION AND SHORTEN
NOTICE upon the attached Electronic Mail Notice List through the ECF System and on the
attached Service List in the manner so indicated on this 18th day of April, 2019.

                                                    /s/ David R. Doyle


Mailing Information for Case 12-27488
Electronic Mail Notice List

    •   R Scott Alsterda rsalsterda@nixonpeabody.com
    •   Gregory C Armstrong gregory.armstrong@armstronglawgroup.com
    •   Terence G Banich tbanich@foxrothschild.com, kjanecki@foxrothschild.com
    •   Terence G Banich tbanich@shawfishman.com, kjanecki@foxrothschild.com
    •   Stephen T. Bobo sbobo@reedsmith.com, bankruptcy-2628@ecf.pacerpro.com
    •   Ira Bodenstein ibodenstein@foxrothschild.com, plove@foxrothschild.com;
        chdocket@foxrothschild.com
    •   Ira Bodenstein iratrustee@foxrothschild.com, IL29@ecfcbis.com;
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Terrence Buehler tbuehler@tbuehlerlaw.com, cbunker@tbuehlerlaw.com
    •   Patrick W Carothers pcarothers@leechtishman.com, ghauswirth@leechtishman.com;
        bankruptcy@leechtishman.com;dtomko@leechtishman.com
    •   Paul Catanese pcatanese@mcguirewoods.com, docket@mcguirewoods.com
    •   David E Cohen dcohen@fishercohen.com
    •   Brooke E Conner bconner@vedderprice.com, ecfdocket@vedderprice.com;
        shampton@vedderprice.com;brooke-conner-0457@ecf.pacerpro.com;
        7610@ecf.pacerpro.com
    •   Brooke E Conner bconner@vedderprice.com, ecfdocket@vedderprice.com;
        shampton@vedderprice.com;brooke-conner-0457@ecf.pacerpro.com;
        7610@ecf.pacerpro.com
    •   Jerome F Crotty jcrotty@rieckcrotty.com, bhenry@rieckcrotty.com
    •   James M. Crowley jcrowley@plunkettcooney.com, mfarhoud@plunkettcooney.com;
        mmusto@plunkettcooney.com
    •   Carrie E Davenport cdavenport@shawfishman.com, kbobb@shawfishman.com
    •   Michael C Dell'Angelo mdellangelo@bm.net, tstires@bm.net
    •   Jennifer Devroye jdevroye@foxrothschild.com, kjanecki@foxrothschild.com
    •   David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
    •   Michael M. Eidelman meidelman@vedderprice.com, ecfdocket@vedderprice.com;
        michael-eidelman-9405@ecf.pacerpro.com;7610@ecf.pacerpro.com
    •   Joseph O Enright penright@ohfdlaw.com, dyucuis@ohfdlaw.com
    •   Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com

                                                2
Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442   Filed 04/18/19 Entered 04/18/19 17:25:19   Desc Main
                                   Document      Page 3 of 10


    •   Geoffrey S. Goodman ggoodman@foley.com, egreen@foley.com;
        dnichols@foley.com
    •   Ava Gould agould@cftc.gov
    •   Gordon E. Gouveia ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
    •   Allen J Guon aguon@foxrothschild.com, plove@foxrothschild.com;
        chdocket@foxrothschild.com
    •   John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
    •   Bernard A Henry bhenry@rieckcrotty.com
    •   David Paul Holtkamp dholtkamp@wfactorlaw.com
    •   Stephanie K. Hor-Chen schen@vedderprice.com
    •   Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
    •   Kevin M Hyde khyde@shawfishman.com, kbobb@shawfishman.com
    •   Paula K. Jacobi pjacobi@btlaw.com, jsantana@btlaw.com
    •   Cindy M. Johnson cjohnson@jnlegal.net, KLindsey@jnlegal.net
    •   Andrew Jones andrew@ajoneslaw.com
    •   Patrick M Kinnally pkinnally@kfkllaw.com, mlenert@kfkllaw.com;
        tdegrado@kfkllaw.com
    •   Thomas S Kiriakos tkiriakos@mayerbrown.com, Courtnotification@mayerbrown.com
    •   James C. Koutoulas jk@typhoncap.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Vincent E. Lazar vlazar@jenner.com, docketing@jenner.com;thooker@jenner.com
    •   Randall M Lending rlending@vedderprice.com, trobinson@vedderprice.com;
        ecfdocket@vedderprice.com;7610@ecf.pacerpro.com;randall-lending-
        6329@ecf.pacerpro.com; toni-robinson-6174@ecf.pacerpro.com
    •   Susan Levy susanjlevy@aol.com
    •   Kyle A Lindsey klindsey@jnlegal.net, cjohnson@jnlegal.net
    •   James J McNamara jmcnamara@srcattorneys.com
    •   Michael C. Moody mmoody@orourkeandmoody.com, firm@orourkeandmoody.com,
        morourke@orourkeandmoody.com
    •   David A. Newby dnewby@momkus.com, lholub@momkus.com
    •   Michael J O'Rourke morourke@orourkeandmoody.com, firm@orourkeandmoody.com
    •   Francis J. Pendergast fpendergast@crowleylamb.com, mfarhoud@crowleylamb.com;
        docket@crowleylamb.com
    •   James A Pope jpope@popelegal.com, G33454@notify.cincompass.com
    •   Mark L Radtke mradtke@foxrothschild.com, plove@foxrothschild.com;
        chdocket@foxrothschild.com
    •   Jack A Raisner jar@outtengolden.com, jxh@outtengolden.com;
        kdeleon@outtengolden.com;kcarter@outtengolden.com
    •   Marc S Reiser mreiser@shawfishman.com, mlites@shawfishman.com
    •   Robert E Richards robert.richards@dentons.com, NDIL_ECF@dentons.com
    •   Peter J Roberts proberts@foxrothschild.com, cknez@foxrothschild.com
    •   Steven Robinson steven.robinson@sidley.com, steve.robinson@gmail.com
    •   Mark J Rose mjroseesq@aol.com
    •   Rene S Roupinian rsr@outtengolden.com, jxh@outtengolden.com;
        kdeleon@outtengolden.com;kcarter@outtengolden.com;jquinonez@outtengolden.com;
        bkouroupas@outtengolden.com

                                              3
Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442   Filed 04/18/19 Entered 04/18/19 17:25:19   Desc Main
                                   Document      Page 4 of 10


    •   Richard A. Saldinger rsaldinger@llflegal.com
    •   Christina Sanfelippo csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com
    •   Jessica M Scheller jscheller@atg.state.il.us
    •   Vincent Paul Schmeltz III vschmeltz@btlaw.com, jzipfel@btlaw.com;
        jlennon@btlaw.com
    •   Sean T Scott stscott@mayerbrown.com, mlotito@mayerbrown.com
    •   Scott A Semenek scott.semenek@faegrebd.com, droberg@faegrebd.com
    •   Brian L Shaw bshaw@foxrothschild.com, cknez@foxrothschild.com
    •   Peter A Siddiqui peter.siddiqui@kattenlaw.com
    •   Alan P. Solow alan.solow@dlapiper.com, docketingchicago@dlapiper.com;
        oksana.koltko@dlapiper.com
    •   David Stein ds@girardgibbs.com, 7316370420@filings.docketbird.com
    •   Gregory K Stern greg@gregstern.com, steve_horvath@ilnb.uscourts.gov
    •   Anne W Stukes astukes@cftc.gov, ogcecf@cftc.gov
    •   Jonathan D Sundheimer jsundheimer@btlaw.com
    •   William W Thorsness wthorsness@vedderprice.com, ecfdocket@vedderprice.com;
        ewatt@vedderprice.com;7610@ecf.pacerpro.com;william-thorsness-
        6297@ecf.pacerpro.com
    •   Rue K Toland rtoland@mayerbrown.com
    •   John Edward Waters IDRBankruptcy@Iowa.gov
    •   Stefanie Wowchuk McDonald stefanie.mcdonald@dentons.com,
        NDIL_ECF@dentons.com
    •   Joseph R. Ziccardi jziccardi@ziccardilaw.com
    •   Jonathan Zinman jzinman@soluslp.com
    •   Bruce E de'Medici bdemedici@gmail.com

U.S. Mail and E-mail
Paula Jacobi
Barnes & Thornburg LLP
One North Wacker Drive
Suite 4400
Chicago, Illinois 60606
pjacobi@btlaw.com




                                              4
Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442    Filed 04/18/19 Entered 04/18/19 17:25:19           Desc Main
                                    Document      Page 5 of 10


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 In re:                                              )    Chapter 7
                                                     )
 PEREGRINE FINANCIAL GROUP, INC.,                    )    Case No. 12-27488
                                                     )
 Debtor.                                             )    Hon. Carol A. Doyle

            TRUSTEE’S MOTION TO APPROVE COMPROMISE WITH
       UNIVERSITY OF IOWA AND UNIVERSITY OF IOWA FOUNDATION AND
                            SHORTEN NOTICE

          Ira Bodenstein, not individually but solely as the duly appointed chapter 7 trustee (the

“Trustee”) of the bankruptcy estate of Peregrine Financial Group, Inc. (the “Debtor” or “PFG”),

pursuant to 11 U.S.C. §§ 105 and 363 and Fed. R. Bankr. P. 9019, hereby moves for entry of an

order approving a settlement that he reached with the University of Iowa (“UI”) and the

University of Iowa Foundation (the “Foundation”). In support of the Motion, the Trustee

respectfully states as follows:

                                           Jurisdiction

          1.     This Court has core jurisdiction over the Motion under 28 U.S.C. § 157(b)(2)(A)

and (M).

                                       Factual Background

    A.         Overview

          2.     On July 10, 2012 (the “Petition Date”), PFG filed a voluntary petition for relief

under chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”), thereby

commencing the above-entitled case (the “Case”).

          3.     On July 11, 2012, the Office of the United States Trustee appointed the Trustee

as the chapter 7 Trustee for the Debtor’s bankruptcy estate (the “Estate”).




Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442   Filed 04/18/19 Entered 04/18/19 17:25:19           Desc Main
                                   Document      Page 6 of 10


         4.      Prior to the Petition Date, PFG was a brokerage firm specializing in futures and

foreign exchange trading with its headquarters located at One Peregrine Way, Cedar Falls, Iowa.

From its inception through the Petition Date, PFG was a registered futures commission merchant

(“FCM”). As an FCM, the Debtor was required to maintain at least one segregated account for

its customers’ funds. PFG maintained a segregated account, with an account number ending 1845

(the “Customer Seg. Account”), at U.S. Bank, N.A.

         5.      Russell R. Wasendorf, Sr. (“Wasendorf”) was the Chief Executive Officer and

Chairman of the Board of PFG from its inception.

    B.        Adversary Proceeding

         6.      On July 3, 2014, the Trustee filed an adversary proceeding, Adv. Pro. No. 14-440

(the “Adversary Proceeding”), against the Foundation and Peregrine Charities (“Charities”). In

the Adversary Proceeding, the Trustee alleged that PFG had transferred $364,760.00 from the

Customer Seg. Account to the Foundation through PFG’s purported charitable fundraising entity,

Charities.

         7.      On October 17, 2016, with leave of the Court, the Trustee filed an amended

complaint wherein Charities was omitted as a party defendant, and the amount sought by the

Trustee against the Foundation was reduced to $285,456.00 (the “Transferred Funds”).

         8.      On May 2, 2018, with leave of the Court, the Trustee filed a second amended

complaint wherein the University of Iowa was added as an additional defendant (“Complaint”).

In the Complaint, the Trustee asserted, pursuant to 11 U.S.C. §§ 544, 548, 550 and 764, and the

Iowa Uniform Fraudulent Transfer Act, Iowa Code § 684.1 et seq., that the transfer of the

Transferred Funds was avoidable and the Transferred Funds were recoverable from UI and/or

the Foundation for the benefit of the Estate (the “Avoidance Claims”).



                                                 2
Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442     Filed 04/18/19 Entered 04/18/19 17:25:19           Desc Main
                                     Document      Page 7 of 10


    C.         Settlement

         9.       The Trustee, UI and the Foundation have reached a settlement (the “Settlement”)

that will resolve the Adversary Proceeding, as set forth in the proposed settlement agreement

attached hereto as Exhibit A (the “Agreement”). Under the terms of the Settlement, UI and the

Foundation have agreed to pay the Trustee the total amount of $85,636.80 (the “Settlement

Amount”). In return, the Trustee has agreed to waive and release UI and the Foundation, as well

as departments and agencies of the State of Iowa, from any liability resulting from the Transferred

Funds. UI and the Foundation have agreed to give the Trustee and the Estate a reciprocal release.

Upon entry of a final order granting this Motion and the Trustee’s receipt of the Settlement

Payment, the parties shall dismiss the Adversary Proceeding.

         10.      The Trustee has determined that the Settlement, which was the result of arms’

length negotiations conducted in good faith, is fair and reasonable in all respects and represents

a favorable resolution in a manner that is in the best interests of the Estate, as discussed below.

Accordingly, the Trustee seeks authority to take all actions necessary to consummate the

Settlement.

                                          Relief Requested

         11.      Fed. R. Bankr. P. 9019(a) authorizes the Court, after a hearing on such notice as

the Court directs, to approve a compromise or a settlement. The central issue in approving a

bankruptcy settlement is whether the settlement is in the “best interests of the estate.” In re

Energy Co-op., Inc., 886 F.2d 921, 927-29 (7th Cir. 1989); LaSalle Nat’l Bank v. Holland (In re

Am. Reserve Corp.), 841 F.2d 159, 161 (7th Cir. 1987). In order to make that determination, the

Court must compare “the value of the settlement with the probable costs and benefits of

litigating.” In re Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421, 426 (7th Cir. 2007). The

approval of a settlement is committed to the sound discretion of the bankruptcy court. In re

                                                   3
Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442    Filed 04/18/19 Entered 04/18/19 17:25:19               Desc Main
                                    Document      Page 8 of 10


Commercial Loan Corp, 316 B.R. 697, 698 (Bankr. N.D. Ill. 2004) (citing In re Andreuccetti,

975 F.2d 413, 421 (7th Cir. 1992)).

        12.      Courts primarily consider four factors in determining whether to approve or

disapprove a settlement under Fed. R. Bankr. P. 9019(a). In re Central Ice Cream Co., 59 B.R.

476, 487 (Bankr. N.D. Ill. 1985); In re Flight Transp.Corp., 730 F.2d 1128, 1135-36 (8th Cir.

1984). The factors are: (a) the likelihood of success; (b) the difficulties in collection; (c) the

complexity of the litigation, the expense, inconvenience and delay; and (d) the paramount interest

of the creditors in proper deference to their reasonable views. In re Central Ice Cream Co., 59

B.R. at 487; In re Trism, Inc., 282 B.R. 662, 668 (B.A.P. 8th Cir. 2002).

        13.      In this case, UI and the Foundation have raised a number of defenses to the

Complaint that, if successful, could preclude the Trustee from recovering the Transferred Funds.

UI has raised the statute of limitations, arguing that the Complaint naming UI does not “relate

back” to the initially filed complaint against the Foundation and Charities. Among other

defenses, the Foundation alleges that it is not an initial transferee of the Transferred Funds for

purposes of 11 U.S.C. § 550, because the Debtor initially paid the Transferred Funds to Charities,

which in turn paid the funds to the Foundation. The Foundation moreover disputes the Trustee’s

position that Charities was a “mere conduit” for the funds.

        14.      Given the uncertain outcome of the litigation against UI and the Foundation and

the fact-intensive nature of the defenses, the Trustee believes the Settlement is in the best interests

of the Estate. In negotiating the Settlement, the Trustee and his counsel assessed (i) the

anticipated costs of continued litigation with UI and the Foundation, (ii) the corresponding risks

involved in the litigation, and (iii) the fact that an immediate resolution can be achieved through

the Settlement. The Trustee ultimately concluded that the Settlement is fair in all respects and

represents a favorable resolution in a manner that is consistent with the best interests of the Estate

                                                   4
Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442         Filed 04/18/19 Entered 04/18/19 17:25:19        Desc Main
                                         Document      Page 9 of 10


and its creditors. He respectfully submits that the Settlement “falls into the range of possible

litigation outcomes,” and therefore should be approved. In re Holly Marine Towing, Inc., 669

F.3d 796, 801 (7th Cir. 2012).

                                Request for Shortened and Limited Notice

        15.      Notice of this Motion has been served upon: the United States Trustee and all

parties requesting notice in the Case via the ECF/CM system, as well as on counsel for UI and

the Foundation by U.S. Mail and email. Bankruptcy Rule 2002(a)(2) requires the Trustee to give

at least 21 days’ notice by mail to the debtor and all creditors of a “proposed use, sale or lease of

property of the estate other than in the ordinary course of business, unless the court for cause

shown directs another method of giving notice.” Given the expense of serving notice of the

Motion on all creditors and the interest in reaching a prompt resolution of this matter, the Trustee

respectfully requests that the Court limit the notice to that provided.

                                                 Conclusion

        WHEREFORE, Ira Bodenstein, not personally, but as chapter 7 trustee for the estate of

Peregrine Financial Group, Inc., respectfully requests that the Court: (i) enter an order approving

the Settlement pursuant to 11 U.S.C. § 363 and Fed. R. Bank. P. 9019, and (ii) grant such other

just and appropriate relief.




                             [the remainder of this page intentionally left blank]




                                                       5
Active\93603541.v1-4/18/19
Case 12-27488           Doc 5442   Filed 04/18/19 Entered 04/18/19 17:25:19            Desc Main
                                   Document     Page 10 of 10




 Dated: April 18, 2019                             Respectfully submitted,

                                                   Ira Bodenstein, not personally, but as chapter
                                                   7 trustee for the estate of Peregrine Financial
                                                   Group, Inc.

                                                   By:     /s/ David R. Doyle
                                                                One of his attorneys
 Terence G. Banich
 Mark L. Radtke
 David R. Doyle
 Fox Rothschild LLP
 321 North Clark Street
 Suite 800
 Chicago, Illinois 60654
 Phone: (312) 541-0151




                                               6
Active\93603541.v1-4/18/19
